Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/190,855 filed on March 3, 2021. Claims 1-63 are pending.
Examiner’s amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:

IN THE CLAIMS:
(Currently Amended) A management device for operation at a user premises to provide local application services for a plurality of endpoint devices, the management device comprising: 
at least one processor device; 
application service logic comprising hardware and/or software configured to execute, via the at least one processor, at least one local application 
at least two communication interfaces including at least: one or more first communication interfaces, wherein the one or more first communication interfaces enable local, bi-directional communication with the plurality of endpoint devices; and one or more second communication interfaces that enable bi-directional communication with a remote service management center via a wide area network; and 
storage coupled to the at least one processor, the storage storing instructions that, when executed, configure the at least one processor to: 
establish, via the at least two communication interfaces, a communication channel with a second management device; 
communicate with the second management device regarding the availability of resources at the management device; 
receive, from the second management device, home automation information for a first endpoint device of the plurality of endpoint devices; 
locally process the home automation information for the first endpoint device to obtain one or more results; and 
transmit, via the communication channel, the one or more results to the second management device for transmission to the first endpoint device.

28.    (Currently Amended) A management device for operation at a user premises to provide local application services for a plurality of endpoint devices, the management device comprising: 
at least one processor device; 
application service logic comprising hardware and/or software configured to execute, via the at least one processor, at least one local application 
at least two communication interfaces including at least: one or more first communication interfaces, wherein the one or more first communication interfaces enable local, bi-directional communication with the plurality of endpoint devices; and one or more second communication interfaces that enable bi-directional communication with a remote service management center via a wide area network; and 
storage coupled to the at least one processor, the storage storing instructions that, when executed, configure the at least one processor to: 
establish, via the at least two communication interfaces, a communication channel with a home automation networking device; 
Page 81 of 89 122524-8002. US96/151667097.1receive, from the home automation networking device, home automation information for a first endpoint device of the plurality of endpoint devices; 
locally process the home automation information for the first endpoint device to obtain one or more results; and 
transmit, via the communication channel, the one or more results to the home automation networking device for transmission to the first endpoint device.

46.    (Currently Amended) A management device for operation at a user premises to provide local application services for a plurality of endpoint devices, the management device comprising: 
at least one processor device; 
application service logic comprising hardware and/or software configured to execute, via the at least one processor, at least one local application 
at least two communication interfaces including at least: one or more first communication interfaces, wherein the one or more first communication interfaces enable local, bi-directional communication with the plurality of endpoint devices; and one or more second communication interfaces that enable bi-directional communication with a remote service management center via a wide area network; and 
storage coupled to the at least one processor, the storage storing instructions that, when executed, cause the at least one processor to: 
establish a communication channel, via the one or more first communication interfaces, with a home automation networking device; 
communicate with the home automation networking device regarding the availability of resources at the management device; 
receive, via the communication channel and from the home automation networking device, home automation information for a first endpoint device of the plurality of endpoint devices; 
locally process the home automation information for the first endpoint device to obtain one or more results; and 
transmit, via the communication channel, the one or more results to the first endpoint device.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-63 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 28 and 46.
For example, the independent claims contain limitations, establish, via the at least two communication interfaces, a communication channel with a second management device; communicate with the second management device regarding the availability of resources at the management device; receive, from the second management device, home automation information for a first endpoint device of the plurality of endpoint devices; locally process the home automation information for the first endpoint device to obtain one or more results; and transmit, via the communication channel, the one or more results to the second management device for transmission to the first endpoint device. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art in light of the specification.
Because claims 2-27, 29-45, 47-63 depend directly or indirectly on claims 1, 28 and 46 these claims are considered allowable for at least the same reasons noted above with respect to claims 1, 28 and 46.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459